— Orders of disposition, Family Court of the State of New York, New York County, entered February 11, 1975, committing appellant for placement at the New York Training School at Warwick, unanimously affirmed, without costs and without disbursements. The court’s exercise of discretion was condign to the recommendations contained in probation reports to the effect that institutionalization was required for this adjudicated juvenile delinquent who had committed acts which, if performed by an adult, would have constituted serious crimes of violence. Concur — Markewich, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.